 LADISHCo.1594.By refusing on and after October 26, 1951, to bargain collectively with theaforesaid Union as the exclusive representative of the employees in the appro-priate unit, the Respondent has engagedin and is engaging in an unfair laborpractice within the meaning of Section 8 (a) (5) of the Act.5.By the aforesaid unfair labor practice, the Respondent has interfered with,restrained,'and coerced its employees in the exercise of rightsguaranteed in Sec-tion 7 of the Act, thereby engagingin an unfairlabor practice withinthe meaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby netify our employees that :WE WILL bargain collectively upon request with INTERNATIONAL UNIONOF ELECTRICAL, RADIO A\D -MACHINE WORKERS, CIO, as the exclusive repre-sentative of all employees in the bargaining unit described herein, withrespect to grievances, labor disputes, wages rates of pay, hours of employ-ment. and other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement. The bargainingunit is:All plant department and operating department employees employed atPittsburgh, Pennsylvania, excluding office clerical and sales employees, andsupervisors as defined in the Act.WE WILL NOT in any manner interfere with the efforts of the above-namedunion to bargain collectively with us, or refuse to bargain withsaid union,as the exclusive representative of all our employees in the bargaining unitset forth above.THE AMERICAN DISTRICT TELEGRAPH COMPANY OF PENNSYLVANIA,Employer.Dated ---------------------------------- By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof, andmust notbe altered, defaced, or covered by any other material.LADISHCo.andCUDAIIY FORGERS LOCAL#509,INTERNATIONALBROTHERHOOD OFBLACI\SDIITHS,DROP FORGERS AND HELPERS, AFL,PETITIONER.Case No. 13-RC-2591.July14,1952Decision and OrderUpon a petition duly filed under Seciion 9 (c) of the National LaborRelations Act, a hearing was held before William D. Boetticher, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudical error and are hereby affirmed.100 NLRB No 26. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to u three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the mealiing of theAct.'2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer, a Wisconsin corporation, is engaged in the manu-facture or forgings, flanges, and fittings for farm implements, road-making, general industrial machinery, and oil well equipment at itsonly plant in Cudahy, Wisconsin.A previously reported case' in-volving the Employer shows that the Employer's plant was dividedinto 17 departments,2 each with separate supervision and with a sepa-rate and distinct function in the Employer's operations.The presentrecord indicates that, although a few departments may have beenadded since our earlier decision above, the administrative division ofthe plant has remained substantially the same.At the time of thehearing, the Employer had approximately 3,500 employees, most ofwhom are currently iepresented by various labor organizations 3 Itappears from the Board records that only 2 have been previously cer-tified as bargaining agents for any of the employees which they nowrepresent, the other labor organizations having been recognized asbargaining agents by the Employer.,In a 1945 Board proceeding 4 the Petitioner was certified for twodepartments (steel stores and forge shop) of the four departments itnow represents,' and in the same proceeding the IAM was certified forthe maintenance and repair department.Also, in 1945, following a1Ladish Drop Forge Company, 57NLRB 1468(1944).2These were,viz,steel stores, forge shop, heat treating, cleaning,straightening,grindingand salvage,production machine, die room,painting,galvanizing,shipping,flange store,stockroom,power plant,inspection,maintenance and repair,and metallurgicalB The labor organizations and the employees which they represent are (1) Petitioner(steel stores, forge shop, draw bench, and heat treat departments) ; (2)Milwaukee DieSinkers'Lodge, Local 140 (all employees,working on dies or parts of dies) ; (3) ElectricalWorkers Union,494, IBEW(electricians) ; (4)Associated Unions of America and ItsOffice and Professional Workers, Local 85 (plant clericals) ;and (5)InternationalAssoci-ation of Machinists,District 10 (all remaining employees except office employees and themetallurgical department employees who together apparently constitute the only unrepre-sented employees at the Employer's plant).4Ladish Drop Forge Company,61 NLRB 572.5 Since the certification of the Petitioner by the Board as bargaining representative in1945 for the steel stores and forge shop departments,the Employer has also recognized thePetitioner as the representative of the draw bench and heat treat departments. LADISH CO.161consent election c the TAM was further certified as the bargaining agentfor those employees which it now represents,in addition to the main-tenance and repair department.The Petitioner now seeks to repre-sent as a separate unit all employees in the combustion control divisionof the metallurgical department,or in the alternative,if the Boardfinds that a separate unit of these employees is inappropriate,the Pe-titioner seeks to include them in its existing unit.As discussed be-low, it is the Petitioner's contention that the employees in the combus-tion control division constitute a readily identifiable group with anucleus of skilled employees and that they may thus appropriately bebargained for as it separate unit.The Employer assumes a neutralposition with respect to the unit question.It appears from the recordthat neither the metallurgical department as a whole nor the combus-tion control division thereof is currently represented or has ever beenrepresented by a labor organization.The metallurgical department is a separate and distinct depart-ment with respect to location, supervision,and seniority.The metal-lurgical department is charged with full responsibility for the metal-lurgicalquality of all forgings produced by the Employer, in whichrespect it lends its assistance to all the manufacturing,processing,engineering,and administrative departments.It is composed ofphysical testing, chemistry,combustion control,administrative, pho-tographic,metallographic,stress analysis,x-ray defraction,and non-destructive testing divisions.A representative of the Employer..testified that a metallurgical department is more or less unusual inthe forging industry and that to his knowledge no other forging com-pany has employees doing work similar to that done by the employeesin the Employer's combustion control division.Because, however,the Employer frequently works with unusual types of alloys in forging,for example,parts for jet aircraft engines, the metallurgical depart-ment is necessary to insure proper production of these forgings.The metallurgical department as a whole comprises about 175employees, of whom about 35 employees are in the combustion controldivision sought by the Petitioner.The combustion control divisionrepresents as extension of metallurgical engineering into the forgeshop.Thus, by necessity,combustion control employees spend thegreater part of their time in the forge shop area where they see thatthe technical specifications developed and set forth by the metal-'lurgical department are, followed in the forge operation.The combustion control department has its own general supervisorand a head supervisor.The latter is in turn under the supervision ofthe chief metallurgist and his assistant who are the over-all supervisorsof the metallurgical department.Whenthe combustion control em-BLa(lishDrop Forge Company,Case No. 13-RC-2763(not reported in printed volumesof decisions). I162DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees are working in the forge shop, they are not subject to thecontrol or authority of the forge shop supervisors.Although a part of the metallurgical department proper, the com-bustion control personnel have their own suboffice which is adjacent tothe forge shop, and about 700 feet from.the metallurgical departmentproper.At this office, the supervisors of combustion control employeesdo their detail work and receive communications for directing theassignmentsof their men.Combustion control employees spend atotal of about 30 minutes a day in this office, and the rest of their timeat their assignments which take them into the forge shop and otherdepartments represented by the Petitioner. They also spend somewhatless than 5 percent of their time elsewhere in the plant checking vari-ous inspecting operations adjacent to the metallurgical departient.The job classifications of the combustion control division are processcontroller, heat monitor, and combustion instrument adjuster.'TheEmployer requires a process controller to have a high school educa-tion, some college training in metallurgy or engineering, knowledge-along specialized fields such as steel alloys, and ability to use pyrom-eters and potentiometers.A heating monitor is required to havea high school education and some college training in metallurgy ormechanical engineering, or the equivalent in experience, while acombustion instrument adjuster must have a high school- educationor the equivalent preferably with a background in science ormechanics.Each job classification has a learner and A, B, and C grades. It-takes from 1 to 3 months for an employee to advance from a learnerto a class C grade and about the same time to advance to a class Bgrade.It takes from 2 to 3 years for a class B employee to obtaina class A grade.The record further indicates that class A employees,if qualified, may advance further in the metallurgical department.The Employer testified that he considers class A employees as skilledemployees.Although combustion control employees are upgradedas they gain experience or show aptitude, there is no formal appren-ticeship program for these employees. The rates of pay of all combus-tion control division employees range from $1.35 to $2.10 per hour.The top pay rates compare favorably with the hourly rates paidto various craft employees in the plant.However, there are onlya few employees in the combustion control division who are paid$2.10 per hour.The working hours of the metallurgical and forgeshop are substantially the same.All employees throughout the plantreceive the same benefits.7 The combustion control division also includes some engineer trainees whom the Petitionerwould exclude from the unit sought and who are apparently newly employed college gradu-ate engineersThey are placed by the Employer in the combustion control division forabout 6 months to learn the practical aspects of forging in line with the Employer's policyof developing metallurgical and mechanicalengineersfor specialassignments. LADISH Co.163:The combustion control employees report for work to the metal-lurgical department proper, where their lockers and washroom fa-cilities are located.They also report to the metallurgical departmentduring the course of a specific forging, should they require anyinterpretation or clarification of the specifications which are setforth by the metallurgical department for each forging operation..As part of their responsibility to see- that the precise heating and_cooling cycles and other standards as set forth by these specifications.are met,they are required to keep a record history of each forging-which is sent to the metallurgical department. In the course of theabove duties, the combustion control employees, unlike forge shopemployees, do not handle any of the material or equipment used in,snaking forgings.Upon the basis of the foregoing facts, we are satisfied that although-some of the combustion control employees are skilled, none of themexercisesor possessesany of the skills pertaining to a true or recog--nized craft .8Rather it is clear from the job descriptions and educa-tional requirements of these employees that their work is primarilytechnical in nature and that they are, therefore, technical employeeswith interests related to those of other technical employees employedin the metallurgical department .9Accordingly, we find no merit tothe Petitioner's contention that the combustion control employees.constitute an appropriate unit because the group has a sufficient nucleus-of craft employees.Nor do the employees in question constitute an.appropriate unit of technical employees, as they appear to be but asegment of a larger group of technical employees in the. metallurgicaldepartment 10As the combustion control employees, are neithercraftsmen nor do they otherwise constitute a distinct and homogeneousgroup, with interests different from those of other employees, suckas we have recognized may be separately represented, we find thatthey do not constitute a unit appropriate for the purposes of collectivebargaining.-As stated above, the Petitioner in the alternative requests that thecombustion control employees be included in its existing unit. In viewof the fact that the combustion control employees are technical em-ployees whose duties and interests are distinct from those of theemployeescurrentlyrepresentedby thePetitioner,,and the fact that theCf.AbbottsDairies, Inc.,97NLRB No.2, and casescited therein;The Flexible Com-pany,85 NLRB 536.9 The existence of other technical employees in the metallurgical department is indicatedby the namesof the otherdivisions in the metallurgical department.11 The Monarch Machine ToolCo.,98 NLRB 1243(Members HoustonandStyles,dissent-ing).See alsoThe De Laval Separator Company,97 NLRB 544; F.IT. Sickles Company,81 NLRB 390.u Thus, theonly basis for establishment of the proposedunit, thatwe can perceive, isthe extent of the Petitioner's organization among these employees.The Act, however,precludes a finding on this basis alone.Pacific Gas t Electric Company,91NLRB 617.227200-53-vol. 100--12 1164DECISIONSOF NATIONAL LABORRELATIONS BOARD-combustion control division is functionally related to the metallurgical-department as a whole which includes other technical employees, wefind no basis for permitting the Petitioner to add the combustioncontrol employees to its existing unit 12As we have found that the combustion control employees neithermay constitute a separate unit nor be included in the Petitioner's.existing unit, we shall dismiss -the petition.OrderUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be and it hereby is,dismissed.u SeeMonsanto Chemical Company,89 NLRB 1478.THE ENGLANDER COMPANY, INC.andUNITED FURNITURE WORKERS OFAMERICA,CIO,PETITIONER.CaseNo. 5-RC-1073. July 14,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Louis Aronin, hearingofficer.The hearing officer's rulings made at the hearing are free-from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson.]Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'1The Respondent contends that the Petitioner-an International Union-is not entitledto maintain this proceeding unless all of its Local Unions, and particularly those whoseofficers were present at the hearing,are found to be in compliance with Section 9 (f), (g),and (h) of the Act.We find no merit in this contention,as we are satisfied upon therecord that the International,which has achieved compliance,is the real party in interestin this proceeding,and is therefore entitled to maintain the proceeding in its own behalfwithout regard to the compliance status of its locals.Cf.Tin Processing Corp.,80NLRB 1369,1371.We shall,accordingly,deny the Employer'smotion to dismiss thepetition.100 NLRB No. 33.